DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  If they are shown, they are not labeled within the drawing submitted.  Therefore, the 
support member coupled to the movable member;
actuator coupled to the movable member;
object holder coupled to the movable member;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The phrases of the array of printheads and the two-dimensional array of printheads is interpreted to incorporate all of the plurality of printhead previously recited in line 2 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjens (US 2007/0058020) in view of Nakajima (US 2013/0044172) and Oestergaard (US 2015/0224680).
In regards to claim 1, Wetjens teaches a printing apparatus (print system), comprising:
a plurality of printheads (14, 14a, 14c, 14d) arranged in a two-dimensional array and each one of the plurality of printheads ejects a marking material such as UV curable inks onto a substrate (12, 12a, 12c, object) (fig. 1-4; para. 26, 30, 32-33);
a curing device (24, 24a, 24c, 24d, curing light source) coupled to the plurality of printheads (fig. 1-4; para. 27, 28, 31-32);
a controller (16a, 16a) that controls movement the plurality of printheads, to operate the plurality of printheads to eject the marking material onto the object as the object passes the plurality of printheads and to operate the curing device to cure the marking material (fig. 1-2; para. 27-29, 31-32).
Wetjens do not explicitly teach a movable member to hold an object, wherein the movable member is positioned parallel to a plane formed by the two-dimensional array of the plurality of printheads and the curing light source.
	However, Nakajima teaches a transport unit (20) comprising a pair of transport rollers (21a/21b) and a transport belt (22, movable member) which supports a substrate (S) (fig. 1-2; para. 43).  Nakajima teaches transport belt moves the substrate past a printhead (31) and an ultraviolet irradiation unit (41), where the transport belt is parallel to a plane formed by the printhead and ultraviolet irradiation unit (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the transport belt arranged to be parallel to the printhead and the ultraviolet irradiation unit of Nakajima onto the printheads, curing device and substrate of Wetjens because Nakajima teaches it will provide curing of the ink and prevent clogging of nozzles of the printhead (para. 26). 
Wetjens and Nakajima do not explicitly teach a curing confirmation system coupled to the curing light source and to operate the curing confirmation system to confirm that the curing of the marking material is complete.
However, Oestergaard teaches UV LED curing lamp (5) which has attached a distance measurement sensor (1), a thermographic camera (2, curing confirmation system), a UV LED irradiance (3) and a microphone feedback system (4) (fig. 1; para. 25-30).  Oestergaard teaches the thermographic camera (curing confirmation system) is positioned after the UV LED curing lamp with respect to the transport of the substrate.  Oestergaard teaches the thermographic camera monitors the curing process and provide information to a controller to determine with the curing process is complete (confirm that the curing of the marking material is complete) (fig. 1; para. 26).  Oestergaard teaches a VOC sensor for detecting residual curing compounds involved in the curing process (para. 18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the UV LED curing lamp, the VOC sensor and thermographic camera of Oestergaard onto the curing device of Wetjens and Nakajima because Oestergaard teaches it will provide quick, efficient and effective curing of UV curable inks (para. 12).
In regards to claim 2, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens teaches the use of UV curable ink (para. 26).
In regards to claim 3, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens teaches the use of UV LED lamps (para. 27).
In regards to claim 4, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens in view of Nakajima and Oestergaard to teach the use of UV LED arranged in two-dimensional array (Nakajima-fig. 2).
In regards to claim 5, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens teaches the curing device is positioned to cure the applied ink after the printhead ejects the ink onto the substrate (fig. 1-4; para. 28, 31-32).
In regards to claim 6, Wetjens, Nakajima and Oestergaard as discussed, where Oestergaard teaches the thermographic camera is positioned to confirm the curing of the applied ink after the UV LED lamp as cured the applied ink (fig. 1; para. 26).
In regards to claim 12, Wetjens, Nakajima and Oestergaard as discussed, where Oestergaard teaches the laser distance measurement sensor (1, optical sensor) which determine a distance between the UV LED lamp and the object (fig. 1; para. 26).
In regards to claims 13-14, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens teaches the controller controls the selective activation of the printheads and movement of the printheads across the substrate to provide a printed image (para. 26-27), where the controller and printhead are capable of determining a sequence of operation of the two-dimensional array of printheads and determining an amount of the marking material to eject from each printhead of the two-dimensional array of printheads.
In regards to claim 15-16, Wetjens, Nakajima and Oestergaard as discussed, where Wetjens teaches the printheads and the curing device are vertically stacked, where the curing device is above the printheads (fig. 1).
In regards to claims 17 and 19-20, Wetjens, Nakajima and Oestergaard as discussed, where Nakajima teaches the transport rollers (21a/21b) coupled to and support the transport belt (22), where the transport rollers are parallel to a plane formed by the printheads and the transport belt provides a surface (object holder) to support/hold the substrate (fig. 2; para. 43).

Claims 7 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Wetjens, Nakajima and Oestergaard as applied to claims 1-6, 12-17 and 19-20 above, and further in view of Ahn (US 2012/0241636).
In regards to claims 7 and 11, Wetjens, Nakajima and Oestergaard as discussed, where Oestergaard teaches the VOC sensor (curing confirmation system) for detecting residual curing compounds involved in the curing process (para. 18), where the process is capable repeating of the curing process based on a detected value.
Wetjens, Nakajima and Oestergaard do not explicitly teach an air source and an air flow path that moves air from the air source out of the curing confirmation system, across the marking material on the object and into a photo ionization detector (PID) sensor.
However, Ahn teaches a photo-ionization detector comprising a suction part-4 which draws air from suction part-1 (air source).  Ahn teaches an air flow path which moves air from the suction part, into a photo ionization detection part (100) and out of the suction part-4 through discharge part-5 (fig. 1; para. 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the photo-ionization detector of Ahn onto the sensor of Wetjens, Nakajima and Oestergaard because Ahn teaches it will provide detection of real time change in concentrations of compounds (para. 8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wetjens, Nakajima, Oestergaard and Ahn as applied to claims 1-7, 11-17 and 19-20 above, and further in view of Smith (US 2005/0253912).
In regards to claim 8, Wetjens, Nakajima, Oestergaard and Ahn but do not explicitly teach curing confirmation system comprises a seal to enclose the air flow path around the marking material on the object.
However, Smith teaches inkjet dryer comprising a first chamber (326) which encloses an air flow path around a media path (302), where the senor encloses a temperature sensor and humidity sensor (fig. 3a/3b; para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first chamber surround sensor and enclosing air flow path of Smith onto the sensor of Wetjens, Nakajima, Oestergaard and Ahn because Smith teaches it will reduce contamination (para. 1).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wetjens, Nakajima and Oestergaard as applied to claims 1-6, 12-17 and 19-20 above, and further in view of McKay (US 2006/0201018).
In regards to claim 18, Wetjens, Nakajima and Oestergaard as discussed, but do not explicitly teach an actuator coupled to the movable member to move the movable member along the support member.
However, McKay teaches a primary drive sprocket (233c) which moves a drive chain (220) which moves table rollers (120).  McKay teaches a drive motor (205, actuator) is connected to the primary drive sprocket to move objects (190) along the table rollers (fig. 2; para. 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the drive motor driving the table rollers of McKay onto the transport rollers of Wetjens, Nakajima and Oestergaard because McKay teaches it will provide a control the speed of movement of objects past the UV lamps provide the required curing of the coating (para. 63).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717